DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive. 
Applicant argues the present rejection apparently improperly writes "elevation" and 
"track" out of the claims in that planar surfaces, according to the Final Office Action's analysis, include elevations and tracks. In other words, the Final Office Action's interpretations of elevation and track are unreasonable and do not reflect the broadest reasonable interpretation that must be applied during examination. Moreover, the alleged elevation is located at the top of the housing 12, whereas the alleged track is located at the bottom of the receiving portion 20. Claim 1, for example, recites that "the at least one elevation is adapted to slide along the at least one track when the insertion part is inserted into the load in the insertion direction." Here, the top surface of the 12 does not slide along the bottom surface of the receiving portion 20, such that the alleged elevation of Kuki is not adapted to slide along the alleged track of Kuki when the housing 12 is inserted into the receiving portion 20. Therefore, Kuki does not identically disclose the subject matter claimed, for example, in claim 1, such that Kuki does not anticipate claim 1. 
As for dependent claims 3 to 7, 9 to 11, and 21, which depend from claim 1 and therefore include all of the features included in claim 1, it is respectfully submitted that Kuki does not anticipate these dependent claims for at least the reasons more fully set forth above in support of the patentability of claim 1. 
he at least one elevation is adapted to slide along the at least one track when the insertion part is inserted into the load in the insertion direction."
As shown in the figure, the elevation portion slides along the track when the insertion part is inserted into the load in the insertion direction. That is the only way the power transmitter is able to charge the load or the vehicle. The interpretation provided by the examiner is not broad and it reads on the claim as currently written. 
In response to applicant's argument that rejection is broad, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/Primary Examiner, Art Unit 2836